DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 21, 32, and dependents is/are rejected under 35 U.S.C. 101 because:
Regarding Claims 21, 32, and dependents, Applicant has now amended the claims to recite “a mechanical input” which, the below noted issues under 35 USC 112(b), appear to be sufficiently broad so as to encompass the claiming of “input” per se as opposed to means to receive or affect “input”. Traditionally, the phrase “input” can either be: 
a transitive verb, i.e. “to enter (data) into a computer or data processing system”, see Merriam-Webster’s Online Dictionary; 
a noun defining an intangible concept i.e. “something that is put in : such as… information fed into a data processing system or computer; power or energy put into a machine or system for storage, conversion in kind, or conversion of characteristics usually with the intent of sizable recovery in the form of output, an amount put in, a see Merriam-Webster’s Online Dictionary, OR 
a tangible noun i.e. “the means by which or the point at which an input (as of energy, material, or data) is made”.
Examiner notes that the amended limitation “a mechanical input” – particularly wherein then amendment further incorporates the deletion of the noun “button” would be suggestive that the limitation would encompass both the tangible “means” of accepting an input, but also the “mechanical input” itself, i.e. the stimulus/force. The phrase “mechanical input” is not used in the specification and in all instances the phrase “input” is not used to define a “means by which or the point at which an input is made”, but is rather to describe the transitive verb (see Par. 6, 39, 42) or the intangible “input”, per se, (see Par. 25, 27, 35, 39, 40). In the originally filed claims the word “input” is linked with the function of a button (see Clm. 21 and 32) to receive intangible “input”. As such, the claims lack direction to clearly demonstrate that the “mechanical input” should be limited to a physical component, as opposed to a mechanical force, signal, or the like.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim(s) 21, 32, and dependents is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 21 and 32, the instant claims include amendments altering “input button” to “mechanical input”. The rejections under 35 USC and 112(b), notwithstanding, it is submitted that the breadth of “mechanical input”, may be an attempt by Applicant to claim inventions/embodiments not otherwise supported by the originally filed detailed disclosure. Applicant’s remarks/arguments include no discussion of the distinction between “mechanical input” and “input button” and as such, the intent of these amendments is not clear. In the event that Applicant should submit that the “mechanical input” is intended to encompass “means” beyond that of the originally recited “input button”, Examiner submits that such amendments are not supported. Specifically, while Applicant does discuss various “means” by which input may be received the only such “means” which is tied to the operability to perform multiple functions based upon the presence of a wireless charging signal is the “button”. Reference to such input means as an “accelerometer” appear to be limited to performing receiving input which “can enhance or alter the functionality of button 172, in place of or in addition to an electromagnetic signal”. As such, it does not appear that 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 21, 32, and dependents is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
Regarding Claims 21, 32, and dependents, under the assumption that it was not Applicant’s intent to claim “mechanical input”, per se, the claims are also rejected under 35 USC 112(b) inasmuch as the lack of direction as to the metes and bounds of “mechanical input” creates confusion as to what structure(s) is/are being claimed. It is presumed (see e.g. Claim 22) that “mechanical input” would encompass, at least, a physical “mechanically” operable button. However, it is unclear if such “mechanical input” (encompassed as a tangible “means” for receiving a mechanical input”) would also include a “microphone” (see Par. 27), an electromagnet signal receiver (see Par. 35, 40), an accelerometer (see Par. 39, 40), and/or a touch-screen display which provides a non-physical button (see Par. 42). While it is understood that a “touch-screen display” can be used to render a simulated “button”, it is unclear if such a “button” would be a “mechanical” input.
Furthermore, Examiner notes that the function of “determining” performed by the processor concerning “whether or not a wireless charging signal is being received” at the time where “the input” is received in order to cause the operation of differing first and second “functions” upon the determination of the wireless charging signal is only explicitly linked to the “button” (see Abstract; Par. 6, 7, 8, 9, 27, 33, 35, 36…etc.). Mention of the “accelerometer” is made, but not as an alternative to the “button”, but rather as an apparent addition or alternative to the wireless charging signal for purposes of affecting a second, different function (see Par. 9, 39, 40, 41). It is therefore unclear if such an “accelerometer” would comprise a “mechanical input”.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21-27, 29-39 and 41-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0173261 (“O’Connor”) in view of U.S. Wireless Power and Data Transfer via a Common Inductive Link Using Frequency Division Multiplexing (“Wu"), and  U.S. Publication No. 2012/0029433 (“Michaud”).

Regarding Claims 21, 29, 32, and 39 O’Connor discloses a user-wearable (see Fig. 1A) infusion pump (102), comprising:
a reservoir (see Par. 14) configured to contain a medicament (see e.g. insulin);
a drive mechanism (e.g. the pumping mechanism – see Par. 14) configured to facilitate delivery of the medicament to a user; 
a battery (see Par. 14) wherein although silent as to whether the battery of device (102) is wirelessly rechargeable, O’Connor does note that such batteries are known to the art (see Par. 44), whereby it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the battery of the pump device (102) to be wirelessly rechargeable, as is known in association with secondary electronics modules (302) associated with the pump device (see Par. 44), thereby only achieving the expected results of selecting a specific battery species to satisfy a generic recitation where it will be understood that such wireless recharging is beneficial as it prevents the need for battery replacement and allows the device to be recharged without the use of wires using known wireless charging techniques.
O’Connor further discloses a “mechanical input” embodied as a physical, input button (see e.g. the user input device button – Par. 45); and

detect an input received via the input button (see Par. 39, 45, 46, 53 – whereby it is understood that for the processor to initiate functions responsive to the input button the processor necessarily “detects” receipt of the input);
determine whether or not a wireless signal was being received by the user-wearable infusion pump at a time that the input was received (see 402);
cause the user-wearable infusion pump to execute a first function in response to the input and cause the user-wearable infusion pump to execute a second function different from the first function in response to the input because a wireless signal was being received by the user-wearable infusion pump at the time that the input was received (see steps 402-406 Par. 12, 21, 22, 24, 39, 46, 52; note that the processor is configured to execute different commands via the operation of the input button depending on the specific wireless signal received whereby the input must be provided in association with the wireless command in order to confirm execution of the command); wherein the input causing the first function is the same as the input causing the second function – i.e. a press of the input button.
O’Connor discloses the invention substantially as claimed except for explicitly disclosing that the “first function” is performed via the “first input” being provided in an 
However, such a limitation is understood to encompass standard and commonplace power-on and pairing functions which may be provided by a button on a wireless communication device in absence of a detected wireless control signal. For example, Rao discloses a related, wearable remote medical appliance (100) which is configured to pair with a wireless controller apparatus for coordinating its use (Par. 14, 107, 128). Rao discloses that input for the system can be provided via a “push button” which may “have multiple functions”, wherein the button may turn the device on, wake the device from a low-power shelf mode, initiate a low energy mode, or initiate pairing with a monitoring or other device (Par. 95) based upon situational input to the same input button. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the button of the invention of O’Connor to perform situational power on and wake functions along with an initiate pairing function in association with its additional functions including confirming wireless command signals, as disclosed by Rao, in order to allow the device to be turned on and connected to the wireless controller via a single unified input button with the same button being used to confirm actuation of wireless command signals in accordance with the desired treatment protocol.
In function, as modified, the button of O’Connor will accept input for performing functions by the processor (e.g. start up and initiating a pairing mode search) performed in a state wherein the processor does not determine the presence of the wireless 
See for further example, Sony, which discloses typical wireless pairing modes of the type more generically described by Rao. In particular Sony describes a device which has an input button which can be pressed to power the device on (a first function) from an off state (i.e. a condition in which a wireless signal is not being received by the device) to initiate a pairing mode (i.e. another first function) with the device in an unpaired state (i.e. a condition in which a wireless signal is not being received by the device, whereupon if no wireless signal is detected the device will cancel the pairing mode and power down the device (i.e. another first function performed when the input is performed in absence of a received wireless signal), but if the wireless signal is detected/received by the processor the device will perform a pairing handshake (i.e. a second function performed because the processor determines the input to be provided in the presence of receipt of the wireless signal).
As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the device of O’Connor to perform a variety of first functions (i.e. powering on, entering a pairing mode, and entering a pairing canceled shutdown mode) as well as a variety of second functions (i.e. initiating the pairing handshake or confirming wirelessly received control commands) based upon input to the input button, wherein the input is situational dependent upon the state of the 
O’Connor, as modified above, discloses the invention substantially as claimed except that the wireless control signal is a “wireless charging signal”. Rather O’Connor merely contemplates the implementation of a generic wireless signal from a device such as laptop, desktop computer, mobile device, or dedicated controller (see Par. 28). However, Friedman discloses that it is well-known to provide for both wireless data AND power communication to a medical delivery device (4, 2) including through the use of inductive power signals (see Col. 6, Ln. 54-58). For example, Wu describes simultaneous wireless information and power transfer (SWIPT) utilizing inductive charging signal protocols (Abstract). Michaud discloses that wearable insulin pumps, specifically, may be recharged inductively (Par. 160).
It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the battery (Par. 14) of the pump device of O’Connor to be recharged via an inductive wireless charging signal, as disclosed by Michaud, in order to perfect the described “wireless charging” (see Par. 44) described by O'Connor. It has been held that selecting a known species within an established genus requires only routine and customary skill in the art via the selection of established equivalents, see KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
It would have been further obvious to modify the external controller and wearable pump of the invention of O’Connor to utilize combined information/power transfer 
whereby such combined protocols are known to the art (see Wu); 
whereby such a feature is described as being desirable in conjunction with medical pump devices (see Friedman) -
such combined information/power transfer protocols allowing the external controller to BOTH wirelessly charge the pump AND provide the necessary control data to the pump thereby eliminating the need to separately charge the pump or replace the battery.
The prior art establishes SWIPT to be a suitable alternative to separate data and power transmission systems. It has been held that simple substitution of known equivalents requires only routine and customary skill in the art, see KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Regarding Claim 22 and 33, O’Connor discloses the invention substantially as claimed except for explicitly reciting that the “button” is “a single button”. Examiner notes that O'Connor only recites “a button” or “the button” in the singular, never the plural, strongly implying that only a single button is present (see Par. 39, 45, 46, 53). Examiner submits that such grammar can be used as evidence to characterize the invention of O'Connor as a single button operation infusion pump. Furthermore, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the device of O’Connor as a single button device (supplying only the one specifically disclosed button) as it has been held that elimination of an element (and is see Ex Parte Wu,10 USPQ 2031 (Bd. Pat. App. & Inter. 1989), In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965), and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Since only a single button (and its function) are described by O’Connor, elimination of any second buttons (not described) would be obvious as no function is given to any hypothetical second button. Lacking any disclosure to a second button (and disclosure of any function associated with a second button) providing the device including only the disclosed button would be clearly obvious.
Regarding Claims 23 and 34, O’Connor explicitly illustrates the pump to not include a display screen (see Fig. 1-3B). However, O’Connor never explicitly recites that the pump positively excludes the presence of a screen, only disclosing that “a visual display” (Note not necessarily a screen) is optional (see Par. 45). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the device of O’Connor without a display screen, allowing other recited structures to serve as the output device (e.g. a speaker, a vibration generator, electrodes, or lights; see Par. 45), as it has been held that elimination of an element (and is function) requires only routine and customary skill in the art, see Ex Parte Wu,10 USPQ 2031 (Bd. Pat. App. & Inter. 1989), In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965), and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Regarding Claims 24 and 35, O’Connor discloses the processor is further configured to wirelessly communicate (124, 126) pump information to a separate device for display on the separate device (see e.g. 116, 112; Fig. 1B; Par. 29).

Regarding Claims 26/37 and 27/38, O’Connor discloses the indicator light (RE: output device; see Par. 45, 53, 46) is functionally linked to the input button such that the indicator light illuminates to indicate that input has been received via the input button (Par. 46, i.e. the “output device may similarly alert the user after execution of the action”), the indicator occurring for the commands in general (which would include the first and second function commands described above).
Regarding Claims 30 and 41, O’Connor, as modified above, provides for the first function to include communicatively coupling the pump with a remote control device (see above) – whereby such pairing protocols can also be used for pairing the glucose sensing device (108) to provide a wireless link for communication (see Par. 19 of O’Connor in view of Rua and Sony which obviate ways in which a device can be wirelessly linked to communicate with another device).
Regarding Claims 31 and 42, O’Connor, as modified above, obviates configurations wherein the second function can include initiating a low-power shelf mode for the user-wearable infusion pump (see Rua – Par. 95), resetting the processor of the user-wearable infusion pump, communicatively coupling the pump with a remote control device (see Rua and Sony as typified above), communicatively coupling the pump to a remote glucose monitor (see O’Connor Par. 19 in view of Rua and Sony among other functions as dictated by the wireless control commands which are confirmed via the second function input responsive to the wireless signal.
Claim(s) 28 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0173261 (“O’Connor”),  U.S. Publication No. 2017/0290535 (“Rao”), MDR-ZX880BN Help Guide (“Sony”), U.S. Patent No. 8,639,288 (“Friedman”), Wireless Power and Data Transfer via a Common Inductive Link Using Frequency Division Multiplexing (“Wu"), and  U.S. Publication No. 2012/0029433 (“Michaud”) as applied above, and further in view of U.S. Publication No. 2014/0175682 (“Johnson”)
Regarding Claims 28 and 40, O’Connor discloses the invention substantially as claimed except that the indicator light is illuminated differently to differentiate between the execution of the first function and the second function. However, Johnson discloses a related medical device (RE: a pump) likewise having an indicator light (Par. 62), the light being illuminated to indicate operation of different commands of the device (Par. 63) wherein the light may be differently illuminated (e.g. color or pattern; Par. 63) depending on the specific command/function being performed. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the indicator light of the invention of O’Connor to distinctly illuminate depending on the confirmed function, as disclosed by Johnson, in order to convey additional information to the user in the form of a user comprehendible code unique to the specific function command thereby permitting the user to visually confirm proper execution of the device.



Response to Arguments
Applicant’s remarks/arguments received in association with the claim amendments received on 08 December 2021 have been carefully reviewed and considered, but have not been found to be persuasive.
Applicant argues (Pg. 10) that “one skilled in the art would have had no reasoned basis to modify O’Connor to be configured in this manner and would have been taught away from doing so”. However, this is not persuasive. 
Firstly, Examiner notes that a “teaching away” is a high burden, inasmuch as a proper “teaching away” requires the prior art to explicitly recognize the proposed modification(s) and actively discredit, criticize, or otherwise explicitly discourage these modifications – see In re Fulton, 391, F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). O’Connor should not be construed as “teaching away” from using a wireless signal that ALSO performs a wireless charging function inasmuch as O’Connor never discusses such an option/design. O’Connor indicates that batteries can be wirelessly rechargeable (Par. 44), but fails to explicitly contemplate what protocol(s) might be used to affect such wireless recharging. 
Secondly, clear motivation is articulated in the rejection. Specifically the ordinary artisan, in consideration of the prior art of Friedman and Wu, would consider modification to the invention of O’Connor to provide a wireless control signal which can ALSO provide for wireless charging. Such a modification would permit the wireless control signals, which are already required by operation of the device of O’Connor, to provide a secondary function of ALSO assisting in recharge of the device. In performing such a modification the device of O’Connor would be able to ALSO recharge the battery 
Applicant argues (Pg. 11) that “[i]f these wireless control commands were to be combined with the inductive power signals of the cited references as set forth in the Office Action, the pump of O’Connor would be able to deliver medicament only when the pump is charging.” However, this is not persuasive. 
Firstly, while the presence of wireless control commands is necessary for the complete operation of the device of O’Connor (see Par. 11, 17) the device of O’Connor uses these wireless control commands to program operation of the device (Par. 16) to store instructions covering the control algorithm and scheduling of dosages (Par. 32, 50) or alter the prior programming of the device to account for new or additional dosing (e.g. boluses – see Par. 21). In other words, the device of O’Connor is capable of programmed operation in accordance with a specific control algorithm after communication with/from the computing device. Such a function would still be maintained through modification of the system to ALSO provide for power charging via those same control commands. In other words, when communicating with the control device to update the algorithm/stored instructions the wearable pump of O’Connor would ALSO receive an electrical charge to the onboard battery in accordance with the combined data/power transmission protocols of the prior art. When communicating with the external control device to issue additional commands, e.g. non-programmed 
Secondly, even presuming, arguendo that the device of O’Connor (when modified) could ONLY function while in communication with the external control device such a function is already present in the invention of O’Connor regardless of whether or not the external control device is ONLY sending control commands or sending control commands which ALSO provide for wireless charging. Adding charging capabilities to the already present wireless data exchange protocols already used in the invention of O’Connor has no effect on whether the device does or does not rely upon constant communication with the external, wireless controller. All such a modification provides is that WHILE the device is receiving the requisite commands in will ALSO be recharged thereby sustaining its use.
Applicant argues (Pg. 11) that “[i]t should be apparent that such a configuration would make an infusion pump unsuitable for its intended purpose such that one skilled in the art would be taught away from such a combination”. However, this is not persuasive. Inasmuch as the device of O’Connor (prior to any modification) is wholly reliant upon the external controller to provide the programming instructions/schedule/algorithm into its stored memory to affect basal infusion maintenance as well as provide on demand alteration to the programming to affect bolus dosing, further modifying these ALREADY REQUIRED wireless command signals to ALSO provide for electronic charging would not negatively impact the function and operations of the device of O’Connor. In other words, the device of O’Connor (without 
	Applicant argues (Pg. 12) that “[i]n contrast… in the cited combination the function that is preformed when the signal is received is based on the control command in the signal… [t]he function that is performed is carried out because of the control command, not ‘because of the presence of the wireless charging signal’ as claimed. However, this is note persuasive. In the instant case, the proposed modifications to O’Connor related to providing a single signal which provides for BOTH wireless charging and data transfer. As such, if prior operation of the device of O’Connor provides for control functions of the button to be performed because of the wireless control signal, then the modified invention of O’Connor provides for control functions of the button to be performed because of the MODIFIED wireless control signal which is wireless charging signal (that ALSO includes data). 
Examiner has explained, without specific rebuttal or traversal by Applicant, how the breadth of the instant claim describes different first and second functions which would have been provided by the modified invention of O’Connor dependent upon the presence or absence of wireless communication with the external control device – in accordance with the breadth of the instant claims – including a first function (e.g. situational power on and wake functions, an initiate pairing function, and/or a cancel pairing search function – see modification of O’Connor in view of Rao and SONY) that 

In other words – the instant claims are sufficiently broad so as to read upon a modified invention of O’Connor wherein: 
the battery of the device can be wirelessly charged (see O’Connor and Michaud);
wireless communication protocols from the external controller are modified to supply both data and power transfer to the wearable pump (see Friedman and Wu);
wherein the single, mechanical input button on the device of O’Connor is used to power on the device in a situation where no wireless communication signal is provided, initiate a pairing device in a situation where no wireless communication signal is detected from the external controller, and initiate a cancel pairing device in a situation where no wireless communication signal is detected from the external controller (see Rao and Sony) – the wireless communication signal (as modified) being a wireless charging signal;
and wherein the single, mechanical input button on the device of O’Connor is used to also perform different, second functions including initiating the wireless handshake/confirming the pairing because the processor has determined that a wireless 
1. Responsive to pushing the button when the device is in an off/sleep state and the system is not receiving a wireless charging signal the input will cause the processor to initiate the powering up of the device;
2. Responsive to pushing the button, when the device is not paired with the external controller (i.e. not receiving the wireless charging signal) the input will cause the device to enter a “search” mode to look for the external controller;
3. Responsive to pushing the button when the device is searching for, but not receiving the wireless charging signal, the input will cause the processor to cancel/terminate the search mode;
4. Responsive to pushing the button when the device has searched for the wireless charging signal and is receiving the wireless charging signal, the input will cause the processor to confirm the paring between the pump and external controller and initiate the handshake protocol to permit two-way communication between the two devices;
5. Responsive to pushing the button when the device is in receipt of a wireless charging signal from the external controller, the signal including data requiring confirmation of a programming change/bolus delivery, the input will cause the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        01/27/2022